IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-18-00043-CR

NOEL GOMEZ,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2011-605-C2


                           MEMORANDUM OPINION


       Noel Gomez appealed his conviction for evading arrest/detention with a vehicle.

See TEX. PENAL CODE ANN. § 38.04 (West 2016). Gomez has now filed a motion to dismiss

his appeal stating the appeal is moot because the trial court granted a new trial.

       Accordingly, the motion to dismiss is granted, and the appeal is dismissed. See

TEX. R. APP. P. 42.2(a).
       The Clerk of this Court is ordered to issue the mandate in this appeal at the same

time this opinion is delivered.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Appeal dismissed
Mandate issued
Opinion delivered and filed March 28, 2018
Do not publish
[CR25]




Gomez v. State                                                                     Page 2